Citation Nr: 0634277	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  95-19 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for atherosclerotic heart 
disease with angina pectoris and essential hypertension.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

The veteran's DD Form 214, Report of Transfer or Discharge, 
confirms that the veteran served on active duty from April 
1969 to February 1973, with an additional, though 
unspecified, nine months prior service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.  Most recently, the Court 
of Appeals for Veterans Claims (Court) remanded the case back 
to the Board in June 2006, for further development. 

The parties to the motion for joint remand that was 
incorporated in the Court's June 2006 order indicated that 
the Board should address whether the veteran's claim for non-
service-connected pension, which was denied in October 1994, 
was fully adjudicated.  It is noted that the October 1994 
notice of disagreement filed by the veteran with respect to 
the rating decision at issue specifically mentioned the other 
issues on appeal, while leaving out the issue of the denial 
of pension.  Without the filing of a specific NOD, a decision 
becomes final.  Thus, the issue of entitlement to a non-
service-connected pension was fully adjudicated and is not 
before the Board at this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

In May 2006, VA and the veteran's attorney filed a joint 
motion for remand, the terms of which were incorporated into 
the June 2006 order from the Court.  In that motion, the 
parties agreed that the veteran had not received sufficient 
notice with respect to his claim for service connection for a 
heart disability under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006).  
Such notice must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Since the 
notice requirement is applicable to all aspects of the claim, 
to include the establishment of the effective date and the 
potential disability ratings, the veteran must be provided 
with information on those issues as well.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The parties to the joint motion also agreed that under VA's 
duty to assist under 38 U.S.C.A. § 5103A (West 2002) and 
38 C.F.R. § 3.159(c) (2006), the veteran should be afforded a 
VA examination to determine whether his alleged incidents of 
chest pain in service in 1972 and 1973 were related to his 
current disabilities of heart disease and essential 
hypertension.

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the information and 
evidence necessary to substantiate his claim for 
service connection for a heart disability, to 
include the rating criteria by which a disability 
granted service connection will be evaluated and 
how the effective date of that grant will be 
assigned.  He should also be notified of 
information and evidence that VA would seek to 
provide and information and evidence that he was 
expected to provide.  The veteran should be asked 
to "provide any evidence in his possession that 
pertains to the claim" that he has not previously 
submitted.

2.  Schedule the veteran for a VA heart 
examination to determine the nature and etiology 
of his current heart-related disorders.  All 
testing deemed appropriate should be conducted 
and the results reported in detail.  The examiner 
is asked to review the claims file and render an 
opinion as to whether it is at least as likely as 
not (probability of fifty percent or more) that 
the veteran's two incidents of chest pain in 
service in 1972 and 1973 are related to any 
currently-diagnosed heart disabilities.   The 
term "as likely as not" does not mean "within 
the realm of medical possibility," but rather 
that the evidence of record is so evenly divided 
that, in the examiner's expert opinion, it is as 
medically sound to find in favor of the 
examiner's conclusion as it is to find against 
it.  A rationale for any opinion expressed is 
requested.

3.  Thereafter, readjudicate the issue on appeal.  
If the determination remains unfavorable to the 
veteran, he and his representative should be 
furnished a supplemental statement of the case 
which addresses all evidence associated with the 
claims file since the last statement of the case.  
The veteran and his representative should be 
afforded the applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

